Citation Nr: 1710017	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  15-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from January 2000 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532   (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor). 

The Veteran's service-connected disabilities are bilateral pes planus with hammer toe deformities and misalignment of the forefoot with plantar fibroma, left foot; mixed anxiety with depressive disorder; external hemorrhoids with anal fissure; chronic lumbar strain with degenerative arthritis of the spine; patellofemoral syndrome of the right and left knee; pseudofolliculitis barbae; peroneal nerve impingement of the right and left lower extremity; scar, status post plantar fibroma excision; bunion, left foot; for a combined 90 percent rating from February 14, 2011.  Therefore, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The evidence shows that the Veteran's occupational history includes working in construction and carpentry.  See November 2013 VA mental disorders examination report.   His educational background includes one year of college.  See March 2013 VA Form 21-8940.  It is unclear when the Veteran was last gainfully employed, but he has stated he has been unable to continue his duties in construction since service (i.e., January 2004).  See August 2006 VA examination report; see also August 2007 VA Form 21-8940 (wherein the Veteran indicated he became too disabled to work since June 2007).  

The pertinent evidence of record includes a May 2008 VA examination report wherein the Veteran reported he had been unemployed for a couple of years, and had to give up light construction due to rectal bleeding and low back pain.  

In a June 2013 VA treatment record, it was indicated the Veteran was able to return to work with the following limitations: light duty, no lifting greater than 20 pounds, no standing longer than 6 hours per day, walking limited to 4 hours per day, all limitations lasting indefinitely.  There was no explanation what disabilities were the cause of the working limitations.  

On November 2013 back conditions examination, the examiner opined that the Veteran was precluded from physical employment due to worsening of the chronic lumbar strain with lifting, standing, and walking.  He was not precluded from sedentary employment due to his chronic lumbar strain.  

On November 2013 VA knee and lower leg examination, the Veteran reported ongoing bilateral knee pain with walking and standing, and flare-ups with prolonged standing and walking.  The examiner opined that the Veteran was not precluded from physical or sedentary employment due to his bilateral patellofemoral pain syndrome as he has full range of motion, but noted that there was pain with repetitive range of motion testing on physical examination which could significantly limit functional ability during flare-ups.  

On November 2013 VA miscellaneous foot examination, the Veteran was diagnosed with bilateral hammer toes, left hallux valgus, and left plantar fibroma.  The examiner opined that the Veteran was precluded from physical employment due to his foot disabilities as he has increased pain with weight bearing.  

On November 2013 VA pes planus examination, the examiner opined that the Veteran was precluded from physical employment due to his bilateral pes planus as he has worsening symptoms with ambulation and weight bearing.  

On November 2013 VA mental disorders examination, it was found that the Veteran's diagnosed mixed anxiety-depressive disorder has a moderate impact on his social and occupational functioning.  

On December 2016 VA back conditions examination, the examiner noted that increases in activity can cause an increase in back discomfort.  It was opined that the Veteran would have difficulty with performing a physically demanding job.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that multiple VA examiners have found that the Veteran's physical service-connected disabilities preclude him from physical employment.  While multiple VA examiners have indicated the Veteran would be capable of gainful employment that required sedentary employment, there is no evidence that the Veteran's post-service employment in construction and carpentry was sedentary in nature, or that his employment history in general was anything other than being very physically demanding in nature.  Moreover, the Veteran's service-connected psychiatric disability is rated as 50 percent disabling.

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


